Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 1 of 10 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.                                       Case No.

  $919,251.94 SEIZED FROM
  THREE GROW FINANCIAL
  CREDIT UNION ACCOUNTS,
  A 2016 SILVER LEXUS RC 350,
  AND APPROXIMATELY $809.94
  HELD IN GROW FINANCIAL CREDIT
  UNION ACCOUNT 0001522160553

        Defendant.

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Rule G(2) of the Supplemental Rules for Admiralty

  or Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States

  of America brings this complaint and alleges upon information and belief as

  follows:

                          NATURE OF THE ACTION

        1.     This is a civil action in rem to forfeit to the United States of

  America, pursuant to 18 U.S.C. § 981(a)(1)(C) and Rule G(2): (1)

  $919,251.94 seized from three accounts at Grow Financial Credit Union

  (Grow Financial), held in the name of Ramon Christopher Blanchett; (2) a
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 2 of 10 PageID 2




  2016 silver Lexus RC 350 registered in the name of Blanchett; and (3)

  approximately $809.94 held in Blanchett’s Grow Financial account number

  0001522160553 (collectively, the Defendant Assets), because they constitute

  or are derived from proceeds traceable to a violation of 18 U.S.C. § 1343.

  The Defendant Assets are thus property constituting or derived from proceeds

  traceable to a violation of an offense constituting “specified unlawful activity”

  (as defined in 18 U.S.C. § 1956(c)(7)) and are subject to civil forfeiture to the

  United States pursuant to 18 U.S.C. § 981(a)(1)(C).

                          JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction over an action

  commenced by the United States by virtue of 28 U.S.C. § 1345, and over an

  action for forfeiture by virtue of 28 U.S.C. § 1355.

        3.     This Court has in rem jurisdiction over the Defendant Assets

  because venue properly lies in the Middle District of Florida pursuant to 28

  U.S.C. § 1395.

        4.     Venue is proper in the United States District Court for the

  Middle District of Florida, pursuant to 28 U.S.C. § 1395(b), because the

  Defendant Assets were found and seized in this district.

        5.     Because the $919,251.94 and the 2016 silver Lexus RC350 are in

  the government’s possession, custody, and control, the United States requests

                                           2
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 3 of 10 PageID 3




  that the Clerk of Court issue an arrest warrant in rem, upon the filing of the

  complaint, pursuant to Supplemental Rule G(3)(b)(1).

        6.     With regard to the approximately $809.94 held in Grow

  Financial account number 0001522160553, the United States requests that the

  Court enter an order finding that probable cause exists to believe that the

  funds are subject to forfeiture and directing the Clerk of Court to issue an

  arrest warrant in rem for the funds.

        7.     The United States will then execute the warrants on the

  Defendant Assets pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule

  G(3)(c).

                            THE DEFENDANT IN REM

        8.     The Defendant Assets consist of:

               (a)    $919,251.94 seized from three Grow Financial accounts
                      held in Blanchet’s name, specifically:

                      (1)    $165,727.43 from Savings Account Number
                             002216055,

                      (2)    $710,080.50 from Grow Financial Money Market
                             Account Number 001022160558, and

                      (3)    $43,453.96 from Grow Financial Checking Account
                             Number 001522160553, which were held in
                             Blanchett’s name;

               (b)    a 2016 silver Lexus RC 350, registered to Blanchett and
                      bearing Florida license plate number CGH8506; and

                                          3
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 4 of 10 PageID 4




               (c)    approximately $809.94 held in Grow Financial Checking
                      Account Number 0001522160553.

                           BASIS FOR FORFEITURE

        9.     Pursuant to Title 18, United States Code, Section 1343, it is a

  crime to engage in wire fraud. That statute makes it unlawful to devise any

  scheme or artifice to defraud, or to obtain money by means of false or

  fraudulent pretenses, representations, or promises, if the person transmits or

  causes to be transmitted by means of wire communication in interstate or

  foreign commerce any writings for the purpose of executing such scheme or

  artifice. 18 U.S.C. § 1341.

        10.    The Defendant Assets are proceeds of, or traceable to, a wire

  fraud scheme that operated in violation of 18 U.S.C. § 1343, as described

  below. Because the Defendant Assets represent proceeds of a violation of 18

  U.S.C. § 1343, they are subject to forfeiture pursuant to 18 U.S.C. §

  981(a)(1)(C), which authorizes the United States to civilly forfeit any property

  that constitutes or is derived from proceeds traceable to a “specified unlawful

  activity,” as defined in 18 U.S.C.§ 1956(c)(7). “Specified unlawful activity,”

  is defined in 18 U.S.C. § 1956(c)(7) to include offenses listed in 18 U.S.C. §

  1961(1), which, in turn, includes wire fraud conducted in violation of 18

  U.S.C. § 1343.


                                          4
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 5 of 10 PageID 5




         11.    As required by Rule G(2)(f), the facts set forth below support a

  reasonable belief that the government will be able to meet its burden of proof

  at trial. Specifically, they support a reasonable belief that the government will

  be able to show by a preponderance of the evidence that the Defendant Assets

  are proceeds of wire fraud.

         12.    Specific details of the facts and circumstances supporting the

  forfeiture of the Defendant Assets have been provided by Internal Revenue

  Service, Criminal Investigations (IRS-CI) Special Agent Glenn Hayag, who

  states as follows:

                                       FACTS

         13.    At all times relevant to this complaint, Glenn Hayag has been

  employed as a Special Agent with the IRS-CI. Agent Hayag is currently

  assigned to the Tampa Field Office where he investigates and makes arrests

  and seizures for offenses related to Titles 18, 26, and 31 of the United States

  Code. His duties include conducting complex financial investigations of

  individuals and businesses involving violations of the Internal Revenue laws,

  other fraudulent activities, and money laundering offenses.

         14.    On or about February 21, 2017, Blanchett electronically filed a

  2016, Form 1040, Federal Income Tax Return (Form 1040). The form was

  self-prepared.

                                          5
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 6 of 10 PageID 6




        15.    Blanchett reported wages from two Forms W-2 totaling $18,497.

  Blanchett listed his occupation as “free-lancer.”

        16.    Blanchett also reported income tax withholding of $1,000,000,

  which resulted in an income tax refund of $980,000. Blanchett applied

  $20,000 to his 2017 estimated tax.

        17.    The first Form W-2 for Blanchett reflected the employer as

  Bridges Nursing and Rehabilitation (Bridges) located at 1240 Marbella Plaza

  Drive, Tampa, FL 33619. Box 1 showed wages of $17,098; Box 2 shows

  $1,000,000 of federal income tax withholding. In actuality, Blanchett was only

  paid $2,098 in wages from Bridges and no income tax was withheld.

        18.    The second Form W-2 for Blanchett reflected the employer as

  Sizzling Platter, LLC located at 348 East Winchester, Suite 200, Murray, UT

  84107. Box 1 showed wages of $1,399; Box 2 shows $0 of federal income tax

  withholding. This Form W-2 was accurate.

        19.    Based on Blanchett’s submission of the Form 1040, falsely

  representing that $1,000,000 in taxes had been withheld, the U.S. Treasury

  issued check number 403808854305, made payable to Blanchett, for $980,000.

        20.    Blanchett deposited the U.S. Treasury check into two SunTrust

  accounts: $979,000 was deposited into SunTrust account 1000195178776

  and $1,000 was deposited into SunTrust account 1000208234376.

                                          6
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 7 of 10 PageID 7




        21.    After having frozen the funds for suspected fraud, on May 16,

  2018, SunTrust mailed a closing letter to Blanchett with cashier’s check

  number 16581477, in the amount of $980,000.

        22.    Blanchett opened Grow Financial Money Market Account

  Number 0001022160558 by depositing a cashier’s check from SunTrust Bank

  in the amount of $980,000 on or about July 27, 2018. Blanchett falsely

  represented to Grow Financial that the funds were from the estate of his

  deceased father.

        23.    On or about August 8, 2018, Blanchett transferred $50,000 from

  the Grow Financial Money Market Account to his Grow Financial Savings

  Account (account number 002216055) and transferred $20,000 from the Grow

  Financial Money Market Account to his Grow Financial Checking Account

  (account number 0001522160553). Later that same day, Blanchett

  transferred $30,000 from Savings Account Number 002216055 to Checking

  Account Number 0001522160553.

        24.    On or about August 9, 2018, Blanchett transferred $200,000 from

  his Grow Financial Money Market Account to Saving Account Number

  002216055.




                                         7
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 8 of 10 PageID 8




        25.    Blanchett later withdrew $49,117.59 in the form of a cashier’s

  check from Grow Financial Checking Account Number 0001522160553, and

  on August 9, 2018, used those funds to purchase the 2016 silver Lexus RC350.

        26.    IRS-CI seized the 2016 Lexus RC 350, pursuant to a federal

  seizure warrant.

        27.    On August 21, 2018, Grow Financial issued to IRS-CI a cashier’s

  check for the remaining balance of the funds in Blanchett’s accounts, which

  totaled $919,251.94, pursuant to a federal seizure warrant.

        28.    On August 9, 2018, Blanchett obtained car insurance for the

  silver Lexus RC 350 from Progressive Insurance. The $1,452 policy premium

  was paid from Checking Account Number 0001522160553. Once Blanchett

  no longer had possession of a vehicle, it appears that he cancelled the car

  insurance policy and Progressive Insurance refunded him the remainder of the

  premium. On November 1, 2018, the $809.94 Progressive Insurance refund

  was credited to Blanchett’s Grow Financial Checking Account.

        29.    Based on the foregoing, probable cause exists to believe that the

  Defendant Assets are subject to forfeiture to the United States under 18 U.S.C.

  § 981(a)(1)(C) as proceeds of wire fraud in violation of 18 U.S.C.§ 1343.




                                          8
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 9 of 10 PageID 9




                                  CONCLUSION
         30.    As required by Supplemental Rule G(2)(f), the facts set forth

  herein support a reasonable belief that the government will be able to meet its

  burden of proof at trial.

         Dated: January 18, 2019          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                   By:
                                          JAMES A. MUENCH
                                          Assistant United States Attorney
                                          Florida Bar No. 472867
                                          400 North Tampa Street, Suite 3200
                                          Tampa, Florida 33602
                                          Telephone: (813) 274-6000
                                          Facsimile: (813) 274-6220
                                          E-mail: james.muench2@usdoj.gov




                                         9
Case 8:19-cv-00144-JDW-AEP Document 1 Filed 01/18/19 Page 10 of 10 PageID 10




                                    VERIFICATION

           I, Glenn B, Hayag, hereby verify and declare under penalty of perjury,

    that I am a Special Agent with the Internal Revenue Service, Criminal

    Investigation (IRS-CI), and pursuant to 28 U.S.C. § 1746, that I have read the

    foregoing Verified Complaint for Forfeiture in Rem and know the contents

    thereof, and that the matters contained in the Verified Complaint are true to

    my own knowledge and belief.

           The sources of my knowledge and information and the grounds of my

    belief are the official files and records of the United States, information

    supplied to me by other law enforcement officers, as well as my investigation

    of this case together with other IRS Special Agents.

          I hereby verify and declare under penalty of perjury that the foregoing is

    true and correct.

          Exe~uted this 18th day of January, 2019.




                                            10
JS 44
(Rev. 3/99)         Case 8:19-cv-00144-JDW-AEP Document 1-1 Filed 01/18/19 Page 1 of 1 PageID 11
                                               CIVIL COVER SHEET
This JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of
the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

      I. (a) PLAINTIFFS                                                                                     DEFENDANTS

                  UNITED STATES OF AMERICA                                                                  $919,251.94 SEIZED FROM THREE GROW FINANCIAL CREDIT UNION
                                                                                                            ACCOUNTS, A 2016 SILVER LEXUS RC 350, AND APPROXIMATELY
                                                                                                            $809.94 HELD IN GROW FINANCIAL CREDIT UNION ACCOUNT
       (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF________________                                    0001522160553
                       (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
                                                                                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                        TRACT OF LAND INVOLVED

      (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                                              ATTORNEYS (IF KNOWN)
       James A. Muench, AUSA
       United States Attorney's Office                                                                      N/A
       400 N. Tampa Street, Suite 3200
       Tampa, FL 33602
       (813) 274-6000

      II. BASIS OF JURISDICTION                (PLACE AN AX@ IN ONE BOX ONLY)              III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an AX@ in one box for plaintiff
                                                                                                   (For Diversity Cases Only)                                    and one box for defendant)
      x 1 U.S. Government                    3 Federal Question                                                          PTF DEF                                  PTF DEF
                Plaintiff                       (U.S. Government Not a Party)                     Citizen of This State      1  1 Incorporated or Principal Place  4  4
                                                                                                                                       of Business in This State
       2 U.S. Government                    4 Diversity                                         Citizen of Another State  2  2 Incorporated and Principal Place  5  5
                                                (Indicate Citizenship of Parties                                                       of Business in Another State
                                                in Item III)                                      Citizen of Subject of a    3  3 Foreign Nation                 6  6
                                                                                                       Foreign Country

      IV.     NATURE OF SUIT (PLACE AN AX@ IN ONE BOX ONLY)

              CONTRACT                                               TORTS                                  FORFEITURE/PENALTY                     BANKRUPTCY                       OTHER STATUTES

       110   Insurance                              PERSONAL INJURY      PERSONAL INJURY                   610    Agriculture               422      Appeal 28 USC158        400 State Reapportionment
       120   Marine                          310 Airplane              362 Personal Injury -             620    Other Food & Drug                                           410 Antitrust
       130   Miller Act                      315 Airplane Product                 Med.                    625    Drug Related Seizure      423 Withdrawal                   430 Banks and Banking
       140   Negotiable Instrument                       Liability     Malpractice                                 of Property 21 USC                 28 USC 157               450 Commerce/ICC
  
        150   Recovery of                     320 Assault, Libel &      365 Personal Injury -              630    881                                                        Rates/etc.
              Overpayment                                 Slander                   Product Liability       640    Liquor Laws                  PROPERTY RIGHTS                460 Deportation
                                                                                                       
       151   & Enforcement of                330 Federal Employers=    368 Asbestos personal              650    R.R. & Truck              820 Copyrights                   470 Racketeer Influenced
                                                                                                        
        152   Judgment                                    Liability                 Injury Product          660    Airline Regs.             830 Patent                      and
              Medicare Act                    340 Marine               Liability                                   Occupation                840 Trademark                                 Corrupt
             Recovery of Defaulted           345 Marine Product                                                   Safety/Heath                                               Organizations
        153   Student loans                               Liability       PERSONAL PROPERTY             x    690    Other                          SOCIAL SECURITY              810 Selective Service
             (Excl. Veterans)                350 Motor Vehicle         370 Other Fraud                                                                                       850 Securities/Commodities/
       160   Recovery of Overpayment         355 Motor Vehicle         371 Truth in Lending                                               861      HIA (1395ff)                         Exchange
       190   of Veteran=s Benefits                       Product        380 Other Personal                        LABOR                     862      Black Lung (923)        875 Customer Challenge
        195   Stockholders= Suits            Liability                             Property                 710    Fair Labor Standards      863      DIWC/DIWW                            12 USC 3410
              Other Contract                  360 Other Personal       Damage                                      Act                      (405(g))
              Contract Product Liability     Injury                      385 Property Damage               720    Labor/Mgmt. Relations     864      SSID Title XVI          891    Agricultural Acts
                                                                                  Product Liability                                         865      RSI (405(g))            892    Economic Stabilization
       210   REAL PROPERTY                           CIVIL RIGHTS                                          730    Labor/Mgmt.                                                Act
       220                                                                 PRISONER PETITIONS                      Reporting                    FEDERAL TAX SUITS              893     Environmental Matters
  
       230   Land condemnation               441   Voting                                                         & Disclosure Act                                            894     Energy Allocation Act
       240   Foreclosure                     442   Employment          510   Motions to Vacate            740                              870 Taxes (U.S. Plaintiff        895     Freedom of
        245   Rent Lease & Ejectment          443   Housing/                         Sentence               790    Railway Labor Act                    or Defendant)                        Information Act
        290   Torts to Land                                                  HABEAS CORPUS:                  791    Other Labor Litigation    871 IRS - Third Party            900 Appeal of Fee
              Tort Product Liability         Accommodations                530 General                             Empl. Ret. Inc.                    26 USC 7609             Determination
              All Other Real Property         444 Welfare                 535 Death Penalty                       Security Act                                                              Under Equal
                                              440 Other Civil Rights      540 Mandamus & Other                                                                               Access to
                                                                           550 Civil Rights                                                                                   Justice
                                                                           555 Prison Condition                                                                                950 Constitutionality of
                                                                                                                                                                                              State Statutes
                                                                                                                                                                                890 Other Statutory Actions
  V. ORIGIN                                                                                                                    (PLACE AN AX@ IN ONE BOX ONLY)
                                                                                                                                                                                Appeal to District
  x 1 Original                2 Removed from           3 Remanded from       4 Reinstated or          5 Transferred from                     6 Multidistrict             7 Judge from
       Proceeding              State Court                Appellate Court        Reopened                 another district (specify)               Litigation                 Magistrate Judgment
  VI. CAUSE OF ACTION                      ( CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE BRIEF STATEMENT OF CAUSE DO NOT CITE JURISDICTIONAL STATUTES UNLESS
  DIVERSITY.)

                                  GOVERNMENT SEEKS FORFEITURE PURSUANT TO TITLE 21, UNITED STATES CODE, SECTION 881(a)(6)
  VII. REQUESTED IN COMPLAINT:                                                                                       DEMAND $                                 CHECK YES only if demanded in complaint:
                 CHECK IF THIS IS A CLASS ACTION                                                                    JURY DEMAND                 YES         x NO
                                       UNDER F.R.C.P. 23
  VIII. RELATED CASE(S) IF ANY (See Instructions):
  Case No. 8:18-MJ-1763-T-AAS and 8:18-MJ-1764-T-AAS
  DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD
        0/18/19                                                                 s/James A. Muench
  FOR OFFICE USE ONL                                                 JAMES A. MUENCH, ASSISTANT U.S. ATTORNEY

  RECEIPT #       _____________            AMOUNT    ________________       APPLYING IFP     ____________________           JUDGE       ______________ _____             MAG. JUDGE ________________
